461 So. 2d 995 (1984)
Fred Lorenzo BROOKS, Appellant,
v.
STATE of Florida, Appellee.
No. AY-4.
District Court of Appeal of Florida, First District.
December 18, 1984.
Terry P. Lewis, Sp. Asst. Public Defender, Tallahassee, for appellant.
Barbara Ann Butler, Asst. Atty. Gen., Jacksonville, for appellee.
PER CURIAM.
AFFIRMED. Clem v. State, 462 So. 2d 1134 (Fla. 4th DCA 1984); Spurlock v. State, 449 So. 2d 973 (Fla. 5th DCA 1984). Cf. Lollis v. State, 449 So. 2d 430 (Fla.2d DCA 1984).
Finding that this decision passes upon questions of great public importance, we certify to the Supreme Court of Florida the same questions certified in Clem v. State, supra:
1. WHEN A PERSON IS SENTENCED AS A YOUTHFUL OFFENDER PURSUANT TO CHAPTER 958.05(2), FLORIDA STATUTES (1979), DOES THE CIRCUIT COURT HAVE JURISDICTION TO REVOKE THE COMMUNITY CONTROL PROGRAM STATUS OF THAT PERSON?
2. IF THE ANSWER TO THE FOREGOING QUESTION IS IN THE POSITIVE, MAY THE CIRCUIT COURT, UPON REVOCATION OF A YOUTHFUL OFFENDER'S COMMUNITY CONTROL PROGRAM STATUS, TREAT THE DEFENDANT AS THOUGH IT HAD NEVER PLACED HIM IN COMMUNITY CONTROL AND SENTENCE HIM IN ACCORDANCE WITH SECTION 948.06(1), FLORIDA STATUTES?
SMITH, ZEHMER and BARFIELD, JJ., concur.